                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION

United States of America                             §
                                                     §
vs.                                                  §       NO: DR:19-M -05106(1)
                                                     §
(1) Shawn Dewayne Johnson                            §

                           ORDER OF DETENTION PENDING TRIAL

        In accordance with the Bail Reform Act, 18 USC 3142(f), a detention hearing has been held. I

conclude that the following facts require the detention of the defendant pending trial in this case.

                                            I. Findings of Fact

        I find that the credible testimony and information submitted at the hearing establishes by clear

and convincing evidence that there is probable cause to believe that the Defendant committed the offense

alleged in the    Complaint     violation 21:846 Conspiracy to Possess with Intent to Distribute

Controlled Substance, for which a sentence of not less than 10 years and up to Life in prison. is

prescribed.

        Defendant signed a Waiver of the Preliminary Hearing stipulating to probable cause in the

complaint and requested a Detention Hearing held with Alberto Ramon representing the defendant with

John Kennedy representing the Government.

        Defendnant was contacting a CS and made arrangements to purchase 5 kilos of

cocaine for 50 thousand dollars. Defendant met with CS in Eagle Pass, Texas, showed the CS

and an undercover agent the money and followed the CS to a site to pick up the cocaine.

Defendant called his sister to testify about his living arrangements and work history. Defendant

does have a criminal history that includes an aggravated robbery.
        Based on the information in the pretrial services report, Defendant’s drug charge with

substantial funds presented and presumption of statue, the Court finds by clear and convincing

evidence that the Defendant poses a serious danger to the community. Because of the potential

sentence if convicted, the Court concludes that the Defendant poses a serious risk of flight.

Additionally the Court concludes there are no conditions or combination of conditions that will

reasonably assure the appearance of the Defendant as required or to ensure the safety of the

community.

                                  II. Directions Regarding Detention

        The Defendant is     committed to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practical, from persons

awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded a

reasonable opportunity for private consultation with defense counsel. On order of the Court of the

United States or on request of an attorney for the Government, the person in charge of the corrections

facility shall deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

            Signed on5th day of June, 2019




                                                    ______________________________
                                                    VICTOR ROBERTO GARCIA
                                                    UNITED STATES MAGISTRATE JUDGE
